DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a number of pulse breathing masks” in line 4, suggested to be changed to --a plurality of pulse breathing masks” to clarify that more than one mask is claimed, since a number can be one.
Claim 1 recites “pulse breathing masks (4) which are conductively connected to the oxygen source,” however it is unclear what is meant by conductively connected in this limitation.
Claim 1 recites “the non-actuated condition” in line 3, which lacks proper antecedent basis.
Claim 1 recites “each conduit,” in line 4 which lacks proper antecedent basis.
Claim 1 recites “to a breathing mask” in line 4, however it is unclear if applicant is referring back to the breathing masks recited in line 2. 
Claim 1 recites “leads to the breathing mask” in line 7, suggested to be changed to --leads to the respective breathing mask-- for clarity.
Claim 1 recites “or is connected to the breathing mask (4),” however it is unclear what structure is connected to the breathing mask. It appears applicant is referring to either the check valve or the auxiliary conduit, but clarification is required.  
Claim 1 recites “breathing mask (4) itself,” in line 8 suggested to be changed to --breathing masks (4) themselves-- for clarity.
Claim 5 recites “the through-flow direction,” which lacks proper antecedent basis.
Claims 5, 6 and 10 recites “preferably,” however it is unclear if the language following this word is positively claimed.
Claim 6 recites “the flow direction,” which lacks proper antecedent basis.
Claim 7 recites “the inhalation phase,” which lacks proper antecedent basis.
Claim 8 recites “the cabin pressure,” which lacks proper antecedent basis.
Claim 9 recites “compressed oxygen bottle,” which lacks proper antecedent basis.
Claim 9 recites “arranged downstream,” however it is unclear what structure is arranged downstream of what. 
Claim 10 recites “a self-holding valve,” however it appears that a self-holding valve would remain closed with a power failure, rather an open upon a power failure. Clarification is required.
Claim 12 recites “in emergency operation,” in line 3, suggested to be changed to --in normal emergency operation-- for clarification and consistency.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner et al. (2013/0220317) in view of Meckes et al. (2003/0196707) and Wilkinson et al. (2014/0137859).
Regarding claim 1, in fig. 1 Rittner discloses an emergency oxygen supply for passengers in an aircraft, with an oxygen source 10 and with a number of pulse 

Regarding claim 6, the modified Rittner discloses a nozzle (40a-40c) is preferably arranged downstream of each shut-off valve seen in the flow direction (Fig. 1, Meckes).
Regarding claim 7, the modified Rittner discloses a pressure sensor (194 Wilkinson) for detecting the inhalation phase is assigned to each breathing mask and is electrically and/or data-connected to the impulse breathing control ([0068] Wilkinson).
Regarding claim 11, the modified Rittner discloses an aircraft with an emergency oxygen supply according to claim 1 (abstract, Rittner).
Regarding claim 12, the modified Rittner discloses that the central shut-off valve is activated to block in normal emergency operation as long as an electricity supply or emergency electricity supply exists (when pressure is below a threshold, Rittner), wherein in emergency operation, the individual shut-off valves of the activated pulse breathing masks are controlled by the associated impulse breathing control ([0068] Wilkinson).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes and Wilkinson, as applied to claim 1 above in further view of McNeirney (2005/0257790).
Regarding claim 2, the modified Rittner is silent regarding that the central shut-off valve is electromagnetically actuated and is currentless in the non-actuated condition. However, McNeirney teaches a central shut-off valve 17 that is electromagnetically actuated and is currentless in the non-actuated condition (normally open solenoid valve 
Regarding claim 10, the modified Rittner is silent regarding that the central shut-off valve is designed as an impulse-controlled magnet valve. However, McNeirney teaches a central shut-off valve 17 that is electromagnetically actuated and is currentless in the non-actuated condition (normally open solenoid valve 17 bypasses the system in the event of power failure or a system flow obstruction [0024]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s central valve with an electromagnetically actuated valve and is currentless in the non-actuated condition, as taught by McNeirney, for the purpose of providing an alternate safety valve having the predictable results of providing gas to a user upon failure in the system ([0038] Rittner, [0024] McNeirney).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes and Wilkinson, as applied to claim 1 above in further view of Gray (4,449,524).

Regarding claim 5, the modified Rittner discloses that the flow reducer is a nozzle (orifice 36, Gray) which is preferably arranged downstream of the central shut-off valve seen in the through-flow direction (Fig. 2, Gray).
Regarding claim 9, the modified Rittner is silent regarding that the oxygen source is formed by at least compressed oxygen bottle with a pressure reduction valve which is arranged downstream. However, Cannon teaches a compressed oxygen bottle 38 with a pressure reduction valve 40 which is arranged downstream. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s oxygen concentrator with a compressed oxygen bottle and downstream pressure reduction valve, as taught by Cannon, for the purpose of providing an alternate oxygen source having the predictable results of providing oxygen to a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes and Wilkinson, as applied to claim 1 above in further view of Cannon (7,588,032).
Regarding claim 8, the modified Rittner discloses that the impulse breathing control is electrically and/or data-connected to a pressure sensor (194 Wilkinson), but is silent regarding that the pressure sensor detects the cabin pressure. However, Cannon teaches individual shut-off valves 24 that are actuated based on a user’s breathing (Col. 5, ll. 40-43) as well as cabin pressure (Col. 3, ll. 51-64). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s individual shut-off valves with the addition of cabin pressure sensors, as taught by Cannon, for the purpose of providing an appropriate amount of oxygen depending on cabin pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eickhoff et al. (2012/0255446) to an oxygen generator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785